Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00668-CV

                                  EX PARTE John B. NOONE, Jr.

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-09095
                            Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 6, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal. Appellant has filed a certificate of

service, stating that appellee does not oppose the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See

id. 42.1(d).



                                                       PER CURIAM